DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 04 March 2021 is acknowledged.  Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 March 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 09 January 2020, have been considered.

Drawings
The drawings received on 09 January 2020 are accepted.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cato et al. (US 7,547,087).
With respect to claim 1, Cato discloses a printing apparatus comprising: 
a print head (Fig. 1, element 58) including a head element (Fig. 1, element 144); and 
a voltage supply circuit (Fig. 1, element 50) configured to supply, to the head element, a first voltage (Fig. 1, element 148, 24V) and a second voltage (Fig. 1, element 66; Column 5, lines 45-47, i.e. 3.3V-5.0V) lower than the first voltage, wherein 
the voltage supply circuit includes 
a first voltage supply circuit (Fig. 1, elements 110 and 156) that is coupled to the head element and that turns ON a supply of the first voltage to the head element in response to an input of a first signal (Column 6, lines 13-17, i.e. print the desired dots), 
a second voltage supply circuit (Fig. 1, elements 62, 110 and 124) that is coupled to the head element and that turns ON a supply of the second voltage to the head element in response to an input of a second signal (Column 6, lines 35-42, i.e. Testing), 
a first voltage stop circuit (Fig. 1, element 152) setting a supply of the first voltage of the first voltage supply circuit OFF (Column 6, line 35) in response to an input of the second signal (Fig. 1, element 62, i.e. Testing), and 
a second voltage stop circuit (Fig. 1, elements 62, 110, and 128, i.e. no fault) setting a supply of the second voltage of the second voltage supply circuit OFF in response to an input of the first signal (Column 6, lines 16-17, i.e. printing).
The examiner notes to applicant that the limitations concerning the respective start/stop circuits are broad and do not distinguish the structure of the printing apparatus in view of Cato as applied above.
With respect to claim 2, Cato discloses a first delay circuit (Fig. 1, element 110) delaying an input of the first signal (Column 6, lines 13-17, i.e. print the desired dots when instructed or no fault) to the first voltage supply circuit (Fig. 1, elements 110 and 156).

With respect to claim 8, Cato discloses a control circuit (Fig. 1, element 110) controlling the first signal (i.e. printing) and the second signal (i.e. testing) each of which is input to the voltage supply circuit (Column 6, lines 13-17, i.e. print the desired dots and Column 6, lines 35-42, i.e. testing).

Allowable Subject Matter
1. Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 4 is that applicant’s claimed invention includes a printing apparatus having a voltage supply circuit wherein the second voltage supply circuit includes a second switch turning ON in response to the second signal and couples the head element to the second voltage supply line when the second switch is in an ON state, and wherein the first voltage stop circuit sets the first switch OFF in response to an input of the second signal, and wherein the second voltage stop circuit sets the second switch OFF in response to an input of the first signal.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 5-7 are objected to for being dependent upon claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        03/23/2021